                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA


FRANK VINCENT WOOD, III,                    )
                                            )
       Petitioner,                          )
                                            )
v.                                          )      Case No. CIV-18-818-SLP
                                            )
LONNIE LAWSON, Warden,                      )
                                            )
       Respondent.                          )

                                           ORDER

       Before the Court is the Second Supplemental Report and Recommendation of

United States Magistrate Gary M. Purcell entered on February 6, 2019 [Doc. No. 20]. No

objection to the Report and Recommendation has been filed nor has an extension of time

in which to object been sought or granted.

       IT IS THEREFORE ORDERED that the Second Supplemental Report and

Recommendation [Doc. No. 20] is ADOPTED in its entirety and this matter is

DISMISSED.

       IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

Section 2254 Cases, the Court must issue or deny a certificate of appealability (COA) when

it enters a final order adverse to a petitioner. A COA may issue only upon “a substantial

showing of the denial of a constitutional right.” See 28 U.S.C. § 2253(c)(2). “A petitioner

satisfies this standard by demonstrating that jurists of reason could disagree with the district

court's resolution of his constitutional claims or that jurists could conclude the issues

presented are adequate to deserve encouragement to proceed further.” Miller-El v.

Cockrell, 537 U.S. 322, 327 (2003); see also Slack v. McDaniel, 529 U.S. 473, 484 (2000).

Upon consideration, the Court finds the requisite standard is not met in this case. Therefore,
a COA is denied.

      IT IS SO ORDERED this 7th day of March, 2019.




                                       
